Order entered July 24, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00617-CV

 MARK SMITH, MARK & TAMMY SMITH, LLC, TEE DANIEL, AND DARIN KIDD,
                           Appellants

                                             V.

                      NERIUM INTERNATIONAL, LLC, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-03726

                                         ORDER
      Before the Court is appellee’s July 23, 2018 opposed motion for extension of time to file

brief. We GRANT the motion and ORDER the brief be filed no later than September 7, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE